DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tseng US 2014/0195114 A1.
As to claim 1 and included method claim 14, Tseng discloses a system, comprising a computer having a processor and a memory storing instructions executable by the processor to [Tseng: Fig. 1]: 
[Tseng: 0017-0018, 0029]; 
identify a location of the curb [Tseng: 0054 e.g., relative to wheel]; 
determine a parking position within the parking area based on the height of the curb and the location of the curb [Tseng: 0054]; and
 park a vehicle at the parking position within the parking area [Tseng: 0058].
As to claim 2 and 15, Tseng discloses wherein the instructions include instructions to identify the location of the curb including a distance between an edge of the parking area and the curb [Tseng: 0054, 0045].
As to claim 5, Tseng discloses wherein the instructions include instructions to determine the parking position based on a ground clearance of the vehicle [Tseng: 0019, 0026].
As to claim 6, Tseng discloses wherein the ground clearance is a front ground clearance or a rear ground clearance [Tseng: 0019, 0026].
As to claim 12, Tseng discloses wherein the instructions include instructions to identify one or more edges of the parking area based on data from a camera or a LIDAR [Tseng: 0014-0015, 0017, 0045].
As to claim 13, Tseng discloses wherein the instructions include instructions to identify the one or more edges of the parking area based on a paint line or an object detected by the camera or LIDAR [Tseng: 0014-0015, 0017, 0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lavoie US 10/179,590 B2.
As to claim 9 and 19, Tseng discloses knowing the distance to the curb and measuring the torque on the wheel, but does not disclose limiting. Lavoie discloses wherein the instructions include instructions to limit output torque of a propulsion system of the vehicle upon determining the vehicle is within a threshold distance of the curb [Lavoie: claim 19 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Tseng to limit the drive power as disclosed in Lavoie as it merely involves a known device used in a known way with predictable results for the benefit of due to the risk of collision as stated in Lavoie C4 Line62].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 3, 4, 7, 8, 10, 11, 16-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The dependent limitations taken alone of with the parking position being tied to the curb height is novel and nonobvious in light of all the prior art found on record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20200047667 A1 A system for detecting a height of an obstacle for parking assistance, may include a distance measurement module including a distance sensor measuring a distance from an obstacle existing at a side of a vehicle and a wireless transmitter wirelessly transmitting a detecting value of the distance sensor; a wireless receiver receiving the detecting value of the distance sensor from the wireless transmitter; and a controller determining a height of the obstacle on the basis of the received detecting value.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are 
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665